Citation Nr: 0942232	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dermatophytosis of 
the right foot claimed as fungus infection.

2.  Entitlement to service connection for residuals of 
frostbite to include infection of toenails.

3.  Entitlement to service connection for an acquired 
psychiatric disorder including depressive disorder, not 
otherwise specified, and anxiety disorder, to include as 
secondary to service-connected rhinosinusitis.

4.  Entitlement to an increased disability rating for 
rhinosinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefits 
sought.  

In a May 2007 rating decision the RO denied service 
connection for dermato-phytosis of the right foot claimed as 
fungus infection, and for residuals of frostbite to include 
infection of toenails.  In a November 2007 rating decision 
the RO denied service connection for a psychiatric disorder 
to include depressive disorder, not otherwise specified, and 
anxiety disorder, to include as secondary to service-
connected rhinosinusitis; and denied an increased rating for 
rhinosinusitis.  The Veteran perfected claims as to all of 
these denials.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent evidence is against a finding that: 
dermatophytosis of the right foot was present in service; any 
current dermatophytosis of the right foot is related to 
service, or was caused by or aggravated by a service-
connected disability.

2.  The competent evidence is against a finding: that 
residuals of frostbite to include infection of toenails was 
present in service; or of any current residuals of frostbite 
to include infection of toenails. 

3.  The competent evidence is against a finding that: an 
acquired psychiatric disorder including depressive disorder, 
not otherwise specified, and anxiety disorder, was present in 
service; any current acquired psychiatric disorder is related 
to service, or was caused by or aggravated by a service-
connected disability; and that any psychosis manifested 
itself to a compensable degree within a year following 
separation from active duty.

4.  Rhinosinusitis is not shown to be manifested by chronic 
osteomyelitis, or near-constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Dermatophytosis of the right foot was not incurred in or 
aggravated during military service; and is not proximately 
due to or the result of a service-connected disease or 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  
 
2.  Residuals of frostbite to include infection of toenails 
was not incurred in or aggravated during military service; 
and is not proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).  

3.  An acquired psychiatric disorder including depressive 
disorder, not otherwise specified, and anxiety disorder, was 
not incurred in or aggravated during military service; is not 
proximately due to or the result of a service-connected 
disease or disability; and may not be presumed to have been 
so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).  

4.  The criteria for a disability rating in excess of 30 
percent for rhinosinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between December 2005 and November 
2008.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
rating claims on appeal.  The RO has provided adequate notice 
of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a March 2008 
statement of the case (dermatophytosis and frostbite claims) 
and in an August 2008 statement of the case (rhinosinusitis 
rating claim and depressive disorder claim).  To the extent 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if present, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

The Veteran claims entitlement to service connection for (1) 
dermatophytosis of the right foot claimed as fungus 
infection; (2) residuals of frostbite to include infection of 
toenails; and (3) a psychiatric disorder including depressive 
disorder, not otherwise specified, and anxiety disorder, to 
include as secondary to 
service-connected rhinosinusitis.  He claims that the first 
two conditions are due to service and that the third one 
resulted from his service-connected rhinosinusitis.

Defining the first two claimed disorders may be helpful on 
review of the competent evidence on file as they may involve 
a combination of symptomatologies.  According to Dorland's 
Illustrated Medical Dictionary, dermatophytosis is defined as 
any superficial fungal infection caused by a dermatophyte 
(any of various imperfect fungi that cause superficial 
infections on keratinized tissue of animals), and involving 
the stratum corneum of the skin, hair, and nails; this 
includes onychomycosis and various forms of tinea, and is 
also called epidermomycosis and epidermophytosis.  Dorland's 
Illustrated Medical Dictionary 505 (31st ed. 2007).  

Frostbite is defined as damage to tissues as the result of 
exposure to low environmental temperatures; and depending on 
severity can cause erythema, edema, and epidermal anesthesia 
of the part; skin, subcutaneous tissue, and deeper tissue 
damage; gangrene, and sometimes a long-term neuropathy.  Id. 
at 757, 758.

Review of the service treatment records shows no indication 
in service of any (1) skin condition referable to a 
dermatophytosis condition of the right foot, including any 
fungus infection; (2) residuals of frostbite to include 
infection of toenails; or
(3) psychiatric disorder including depressive disorder or 
anxiety disorder.  The December 1954 report of examination 
prior to discharge shows that on examination the evaluation 
of the skin was normal.

After discharge from service in January 1955, the medical 
records for review include VA examination reports, and 
private and VA treatment records, dated beginning in June 
1955 through October 2007, showing treatment for various 
complaints and conditions.  

Early VA medical records after service include a VA 
examination report dated in August 1958, which shows that the 
Veteran reported no complaints regarding a skin condition or 
any condition referable to residuals of frostbite; or any 
psychiatric complaints.  On examination of the skin no 
abnormality was found; and neurological, psychiatric other 
examination referable to residuals of frostbite was normal.  
VA progress notes in October 1963 show that on review of 
systems, evaluation of the skin was negative for any 
abnormality and neurological evaluation was normal.  A 
listing of adult diseases does not contain any referable to 
any dermatophytosis, frostbite, or psychiatric disorder. 

In a private statement dated in February 1981, Luis 
Izquierdo-Mora, M.D. certified that the Veteran suffered from 
sinusitis right maxillary antrum; cervical spasm; 
prostatitis; anxiety reaction associated with depression; and 
hypertension, essential.    

The first indications of a skin disorder referable to 
dermatophytosis shown in VA treatment records dated in the 
2000s.  VA treatment records show that in May 2005 the 
examiner noted findings regarding the skin, of scattered 
erythematous papules, scratch marks with erythema.  The 
report contains an assessment of scabies-like rash.  In a 
June 2005 VA treatment record the treatment provider noted 
findings of no lesion observed; no dryness.  The assessment 
at that time was skin pruritus-improved from previous visit 
after cited medication was stopped.  In a December 2005 VA 
treatment record, inspection of the right foot was abnormal, 
with findings of dryness, atrophy, and discoloration.  No 
related abnormal assessments were made at that time.  
Subsequent VA treatment records carry "dermatophytosis of 
foot" on the computerized problem list.

The report of a November 2007 VA examination for mental 
disorders shows that the Veteran reported that he was 
depressed because his blood pressure remained high due to his 
sinusitis.  The Veteran reported he had not been under 
psychiatric treatment but recently an emergency room 
physician had given him medications, which he stopped using 
due to an adverse reaction of increasing his anxiety.  

After examination the examiner provided an Axis I diagnosis 
of depressive disorder, not otherwise specified, mild.  In a 
concluding opinion, the examiner opined that the Veteran's 
depressive disorder was not related to any of his service-
connected conditions.  The examiner opined that the Veteran's 
depressive disorder was likely etiologically related to his 
inability to accept that his age and medical conditions-
cited as neuropathy and feet ulcers-were likely to increase 
and become impairing; and to his inability to continue to 
work.  Thereby he was feeling unproductive and useless, 
causing his psychiatric disorder.  The examiner opined that 
the Veteran's hypertension, which the Veteran blamed for his 
depressive disorder, was not due to the Veteran's 
rhinosinusitis as claimed by the Veteran.  Notably, the 
examiner also opined that the mental disorder symptoms were 
not severe enough to interfere with occupational and social 
functioning.  

In summary, after review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims for service connection for (1) 
dermatophytosis of the right foot claimed as fungus 
infection; (2) residuals of frostbite to include infection of 
toenails; and (3) a psychiatric disorder including depressive 
disorder, not otherwise specified, and anxiety disorder, to 
include as secondary to rhinosinusitis.  

First, the service treatment records show no treatment for a 
condition identified contemporaneously or later as referable 
to any of these claimed disorders; or referable to the type 
of injury or disease that ordinarily could result in any of 
these.  There is no evidence of any skin condition, frostbite 
injury, or psychiatric symptomatology.  There is also no 
evidence of any psychosis so as to warrant consideration of a 
psychiatric disorder under any relevant regulatory 
presumption.  See 38 C.F.R. §§ 3.307, 3.309. 

The earliest medical evidence of symptoms identified with a 
psychiatric disorder is found in a medical record in February 
1981, approximately 26 years after service.  The earliest 
medical evidence of symptoms identified with a skin disorder 
referable to dermatophytosis of the right foot is found in 
medical records in the 2000s, approximately 50 years after 
separation from service.  Post-service medical records 
showing no indication of these conditions until many years 
later is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against these claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

None of the other treatment records after service contains 
evidence otherwise that tends to link any claimed 
dermatophytosis of the right foot or a psychiatric disorder 
to service; or in the case of psychiatric disorder, to a 
service connected disability.  

With respect to the frostbite residual claim, there is no 
medical evidence showing any condition identified by medical 
evidence as a residual of frostbite.  VA treatment records 
show that the Veteran has been diagnosed with hypertension; 
peripheral vascular disease leg/foot; and diabetes mellitus 
type 2 not optimally controlled, with complications including 
diabetic foot ulcer with associated cellulitis.  Clinical 
problem lists include diabetes mellitus type 2 or unspecified 
with neurological manifestations.  There is no competent 
evidence identifying any of these conditions as a residual of 
frostbite.  

Regarding the psychiatric claim, the only opinion on the 
question of whether there is a nexus linking the Veteran's 
psychiatric disorder to his service-connected rhinosinusitis, 
is against the Veteran's claim on this matter.  There are no 
opinions to the contrary.

With respect to all three claimed disorders, while the 
Veteran has provided lay evidence of an etiological link to 
service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for (1) dermatophytosis of the right 
foot claimed as fungus infection; (2) residuals of frostbite 
to include infection of toenails; and (3) a psychiatric 
disorder including depressive disorder, not otherwise 
specified, and anxiety disorder, to include as secondary to 
rhinosinusitis.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Increased Rating for Rhinosinusitis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (200).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  If an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record.

The recent rating sheets indicate that currently, the 
Veteran's rhinosinusitis is assigned a disability rating of 
30 percent pursuant to rating criteria under hyphenated 
Diagnostic Code 6501-6510.  See 38 C.F.R. § 4.97 (2009).  
Diagnostic Code 6501, however, is a code no longer in effect 
after a revision in the criteria for rating respiratory 
system effective in October 1996.  Effective October 7, 1996, 
sinusitis is rated under the General Rating Formula for 
Sinusitis.  The appropriate Diagnostic Code for consideration 
under the present Rating Schedule is Diagnostic Code 6510, 
which provides criteria for evaluating sinusitis, 
pansinusitis, chronic.  Id.  Diagnostic Code 6510 provides 
for evaluation under the General Rating Formula for 
Sinusitis.  

Under the General Rating Formula for Sinusitis, a 30 percent 
evaluation requires evidence showing:
1. three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; 
2. more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6510.

A 50 percent evaluation is warranted under the general rating 
formula:
1. following radical surgery with chronic osteomyelitis 
(infection of the bone), or; 
2. near-constant sinusitis (inflammation of a sinus) 
characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  
Id.

A note to the general rating formula defines an 
"incapacitating episode of sinusitis" as one that requires 
bed rest and treatment by a physician.  Id.
  
The medical evidence on file pertinent to this claim includes 
private and VA treatment and VA examination reports.  
Historically, the Veteran underwent elective surgery 
(septoplasty and turbinate reduction) by VA in December 2001 
to treat a nasal septal deviation.  

During a February 2006 VA examination the Veteran reported 
complaints of recurrent sneezing episodes, occasional 
headaches and itching eyes.  The examiner noted that the 
Veteran "claims total nasal blockage."  The Veteran 
reported he had no purulent discharge or dyspnea on exertion 
or at rest.  On examination there were no nasal polyps, mild 
congestive turbinate, and otherwise good airway.  There was 
no evidence of granulomatous disease, and no obstruction, 
tenderness, purulent discharge or crusting.  The pertinent 
final diagnoses were mild allergic rhinitis, and mild chronic 
changes of the maxillary antra. 

During an October 2007 VA examination the examiner reviewed 
the claims file and noted that there were no visits to the 
ENT (ear, nose, and throat) Service of the San Juan VA 
Hospital; and no medications for sinus or allergies at the VA 
Pharmacy.  The Veteran reported complaints of sneezing, nasal 
discharge, headaches, and left nostril obstruction.  The 
Veteran reported that he uses nasal sprays.  The Veteran 
reported complaints of interference with breathing through 
the left nostril.  The report noted that the Veteran reported 
no symptoms of purulent discharge, and that there was no 
speech impairment.  The Veteran reported he had not suffered 
incapacitating episodes.  

On examination, the examiner made the following findings.  
The nasal mucosa was normal, and there were no polyps.  There 
was no evidence of bacterial rhinitis.  There was a partial 
obstruction of the left nostril, of about 20 percent.  There 
was a septal deviation of the left.  There was no tissue loss 
of the nose.  The sinusitis manifested no tenderness, 
purulent discharge or crusting.  There was no disease 
affecting the soft palate.  There was no residual of injury 
or disease in the pharynx.  After examination the report 
contains a diagnosis of nasal septal deviation, and normal 
nasal mucosa.  The examiner opined that there was no evidence 
of acute sinusitis; and there was minimal mucoperiosteal 
thickening, right maxillary sinus, which has no clinical 
significance.

Recent treatment records associated with the Veteran's July 
2007 claim on appeal show nasal sinus disease listed on 
problem lists but do not show any active treatment such as 
visits for treatment of the Veteran's rhinosinusitis.

Because the evidence does not reflect that the disability 
picture of the Veteran's rhinosinusitis is productive of 
chronic osteomyelitis, or of near-constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a disability rating in excess of 30 percent is not 
warranted.

As reflected in the most recent VA examination, the record 
does not show any acute sinusitis or other condition of 
clinical significance such as purulent discharge or crusting 
or tenderness of the affected sinus.   In sum, the 
symptomatology of the Veteran's rhinosinusitis is not 
productive of criteria approximating that required for a 
disability rating in excess of 30 percent.  

Therefore, a higher rating in excess of the 30 percent 
evaluation is not warranted at any time.  There are no other 
applicable codes for the service-connected rhinosinusitis 
that are evaluated under criteria other than the General 
Rating Formula for Sinusitis.  38 C.F.R. § 4.97. 
 
Finally, there is no evidence that the manifestations of the 
rhinosinusitis are unusual or exceptional to demonstrate that 
the Rating Schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. 
§ 3.321(b)(1) (2009) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

Service connection for dermatophytosis of the right foot 
claimed as fungus infection, is denied.

Service connection for residuals of frostbite to include 
infection of toenails, is denied.

Service connection for an acquired psychiatric disorder 
including depressive disorder, not otherwise specified, and 
anxiety disorder, is denied.

A disability rating in excess of 30 percent for 
rhinosinusitis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


